DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election of Group I (claims 1 and 3-9) in the reply filed on March 15th 2021 is acknowledged. Non-elected of Group II (claims 10-19) is withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  The requirement is still deemed proper and is therefore made FINAL.

Newly submitted claim 20 directed to an invention that is independent or distinct from the invention originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	Claim Status:
	Claims 1 and 3-20 are pending.
	Claim 1 has been amended.
	Claim 2 has been cancelled.

	Claims 10-19 and the newly added claim 20 are withdrawn from consideration.
	Claim 1, and 3-9 are being examined as follow:

Specification
The abstract of the disclosure is objected to because it should avoid using phases which can be implied, such as, “This disclosure concerns”, “The disclosure defined by this invention”, “This disclosure describes”, “is disclosed”, “are disclosed”, “the invention relates to” etc. 
Correction is required. See MPEP 608.01 (b).

The title is objected to because it is too long, the following tittle is suggested: Induction Furnace and Method for Dental Replacement Part Heat Treatment.

Claim Objections
Claims 1, and 3-9 are objected to because of the following informalities:  
In claim 1, the limitation “Induction furnace” should change to “An induction furnace”.
In claim 3-9, the limitation “Induction furnace” should change to “The induction furnace”. 
In claim 6, the limitation “the active fan” should change to “the fan”. 
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “cooling control” in claim 7 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “control" coupled with functional language “controls the fan and the pump” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “cooling control" has been described in Specification Page 8 and line 21 cited: “…The cooling control can thus be carried out with the aid of a computer…” which is also well known in the art as it include switches, circuitry, control panel, and microprocessor.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, the limitation “at most” is indefinite, examiner is unclear can such limitation have the value of zero, since the limitation only implied “at most” but not at least, examiner suggest applicant to put in specific values or a ranged values.
Claim 6 recites the limitation "the cooling liquid" in line 3 and “the cooling circuit” in line 4.  There are insufficient antecedent basis for these limitations in the claim.
In claim 7, the limitation of “a temperature of the induction coil…is regulated” is indefinite, because Examiner is unclear how the cooling control system able to know 
In claim 8, the limitation “at most” is indefinite, examiner is unclear can such limitation have the value of zero, since the limitation only implied “at most” but not at least, examiner suggest applicant to put in specific values or a ranged values.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a1) as being anticipated by Thomas (US5022044).
Regarding claim 1, Thomas discloses an induction furnace (refer to Thomas title: “Directly heatable crucible for induction melting furnaces”) for carrying out a heat treatment of a dental replacement part (material #13, Thomas fig), comprising an induction coil (induction coil #11, Thomas fig), a radiant heater (crucible #3, Thomas fig), an insulation layer special support frame #12, Thomas fig)  and a furnace chamber (material #13’s space, Thomas fig), wherein the induction furnace (refer to Thomas title: “Directly heatable crucible for induction melting furnaces”) has a cooling system with a liquid cooling system [refer to Thomas Col 2 line 56-61 cited: “…While the material 13 is molten, a liquid coolant agent is continuously pumped from the inlet 14 via chamber 10, 10' to the outlet 15. 0n the one hand, the inductor coil 11 is thus cooled and, on the other hand, the wall of the crucible 3 is protected from overheating, and the mechanical stability of the crucible 3 is ensured…”], wherein the cooling system (refer to Thomas Col 2 line 56-61) cools the induction coil (induction coil #11, Thomas fig), and thus the radiant heater (crucible #3, Thomas fig) disposed adjacent to the induction coil (induction coil #11, Thomas fig), so that an internal temperature of the furnace chamber (material #13 space, Thomas fig) is controlled by the cooling system (refer to Thomas Col 2 line 56-61), 
wherein the induction coil (induction coil #11, Thomas fig) is operated with alternating current and the radiant heater (crucible #3, Thomas fig) is heated by an alternating magnetic field of the induction coil (induction coil #11, Thomas fig).

    PNG
    media_image1.png
    503
    454
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1), in view of Hochstrasser et al (US4301320).
Regarding claim 1, FORNOFF discloses an induction furnace (sintering furnace #1, fig.1) for carrying out a heat treatment of a dental replacement part [refer to FORNOFF title: “SINTERING FURNACE FOR COMPONENTS MADE OF SINTERED MATERIAL, IN PARTICULAR DENTAL COMPONENTS”], comprising an induction coil (heating device #5, fig.1), a radiant heater (thermal radiator #6, fig.1), an insulation layer (insulation #4, fig.1) and a furnace chamber (usable region #10, fig.1), and thus the radiant heater (thermal radiator #6, fig.1) disposed adjacent to the induction coil (heating device #5, fig.1), wherein the induction coil (heating device #5, fig.1) is operated with alternating current and the radiant heater (thermal radiator #6, fig.1)  is heated by an alternating magnetic field of the induction coil (heating device #5, fig.1) [refer to FORNOFF Par.0020 cited: “…the heating element is able to undergo resistive or inductive heating…”].

    PNG
    media_image2.png
    609
    513
    media_image2.png
    Greyscale

FORNOFF does not disclose the induction furnace has a cooling system with a liquid cooling system, wherein the cooling system cools the induction coil, so that an internal temperature of the furnace chamber is controlled by the cooling system.
Hochstrasser discloses the induction furnace (furnace #10, fig.2 and 3) has a cooling system (refer to Hochstrasser fig.2 as a whole) with a liquid (refer as “water” in Hochstrasser) cooling system (refer to Hochstrasser fig.2 as a whole), wherein the cooling system (refer to Hochstrasser fig.2 as a whole) cools the induction coil (induction coil #94, fig.3 and Hochstrasser col 5, line 40-46 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it. The cables 96 are also hollow and convey coolant liquid, in addition to electrical current, to the coil 94. The cables 96 are connected to the furnace coolant outflow and return lines 14 and 16. …” ), so that an internal temperature of the furnace chamber (chamber which form by crucible #86, fig.3) is controlled by the cooling system (refer to Hochstrasser fig.2 as a whole).

    PNG
    media_image3.png
    399
    574
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    561
    587
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with the induction furnace has a cooling system with a liquid cooling system, wherein the cooling system cools the induction coil, so that an internal temperature of the furnace chamber is controlled by the cooling system, as taught by Hochstrasser, in order to provide cooling to the induction coil and the radiant heater to prevent overheating and protect the mechanical stability of the radiant heater and induction coil [refer to Hochstrasser Col 5 line 40-46 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it. The cables 96 are also hollow and convey coolant liquid, in addition to electrical current, to the coil 94. The cables 96 are connected to the furnace coolant outflow and return lines 14 and 16. …”].

Regarding 3, the modification of FORNOFF and Hochstrasser discloses substantially all features set forth in claim 1, FORNOFF further discloses the radiant heater (thermal radiator #6, fig.1) forms an inner wall (refer to FORNOFF fig.1 of the furnace chamber (usable region #10, fig.1), wherein the dental replacement part [refer to FORNOFF title: “SINTERING FURNACE FOR COMPONENTS MADE OF SINTERED MATERIAL, IN PARTICULAR DENTAL COMPONENTS”] to be treated is arranged within the furnace chamber (usable region #10, fig.1).

	Regarding claim 4, the modification of FORNOFF and Hochstrasser discloses substantially all features set forth in claim 1, FORNOFF further discloses the radiant heater (thermal radiator #6, fig.1) is formed in the shape of a cylinder (refer to the FORNOFF fig.1).
	FORNOFF or Hochstrasser does not explicitly disclose the diameter of the radiant heater is at most 90 mm and the height of the radiant heater is at most 50 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with the diameter of the radiant heater is at most 90 mm and the height of the radiant heater is at most 50 mm, for that is well known within one of ordinary skill in the art as the matter of design choice, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), in order to decide what sizes of heating chamber.

	Regarding claim 6, the modification of FORNOFF and Hochstrasser discloses substantially all features set forth in claim 1, FORNOFF  does not disclose the cooling system comprises a fan, a radiator and a pump, wherein the induction coil is formed of a hollow metal tube through which a cooling liquid flows, wherein the cooling liquid is moved in the cooling circuit by the pump, wherein the radiator is cooled with cool air by the active fan to cool the cooling liquid.
	Hochstrasser further discloses the cooling system (refer to Hochstrasser fig.2 as a whole) comprises a fan (fan #22, fig.2), a radiator (heat exchanger #12, fig.2) and a pump (pump #18, fig.2), wherein the induction coil (induction coil #94, fig.3) is formed of a hollow metal tube [refer to Hochstrasser Col 5 line 40-43 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it…”] through which a cooling liquid flows (refer as the flow of the “water” in Hochstrasser), wherein the cooling liquid (refer as “water” in Hochstrasser) is moved in the cooling circuit (coil #20, fig.2) by the pump (pump #18, fig.2), wherein the radiator (heat exchanger #12, fig.2) is cooled with cool air by the active fan (fan #22, fig.2) to cool the cooling liquid (refer as “water” in Hochstrasser).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with Hochstrasser cooling system, in order to provide a continuous cooling to induction coil refer to Hochstrasser Col 5 line 40-46 cited: “…In order to keep the coil from overheating it is formed of hollow bar stock and the primary coolant liquid is continuously flowed through it. The cables 96 are also hollow and convey coolant liquid, in addition to electrical current, to the coil 94. The cables 96 are connected to the furnace coolant outflow and return lines 14 and 16. …”] and such that it prevent overheating on the induction coil.

	Regarding claim 8, the modification of FORNOFF and Hochstrasser discloses substantially all features set forth in claim 1, FORNOFF or Hochstrasser does not disclose the insulation layer is disposed between the radiant heater and the induction coil, wherein the insulation layer has a thickness of at most 5 mm.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF insulation with the insulation layer is disposed between the radiant heater and the induction coil, for that is well within the a person skilled in art to rearrangement of parts, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), in order to decide where to insulate is desired.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF insulation with the insulation layer has a thickness of at most 5 mm, for that is well known within one of ordinary skill in the art as the matter of design choice, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), in order to decide how much insulation is needed.

	Regarding claim 9, the modification of FORNOFF and Hochstrasser discloses substantially all features set forth in claim 1, FORNOFF further discloses wherein the induction furnace (sintering furnace #1, fig.1) comprises a furnace door (wall portion #7, fig. 1), wherein the furnace door (wall portion #7, fig. 1) comprises a support surface (base #8, fig.1) upon which the dental replacement part [refer to FORNOFF title: “SINTERING FURNACE FOR COMPONENTS MADE OF SINTERED MATERIAL, IN PARTICULAR DENTAL COMPONENTS”] to be treated is positioned, wherein the support surface (base #8, fig.1)  forms a lower inner surface (refer to fig.1) of the furnace chamber (usable region #10, fig.1) when the furnace door (wall portion #7, fig. 1) is closed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1), in view of Hochstrasser et al (US4301320) and further in view of Gordeev et al (US6447852B1).
	Regarding claim 5, the modification of FORNOFF and Hochstrasser discloses substantially all features set forth in claim 1, FORNOFF or Hochstrasser does not disclose the radiant heater is made of a conductive non-oxide ceramic or molybdenum disilicide.
	Gordeev discloses the radiant heater is made of molybdenum disilicide [refer to Gordeev Col 5 line 50-53 cited: “…disilicides like molybdenum disilicide are known to have good high temperature properties especially in air where initial oxidation forms a silica layer protecting from further oxidation. …”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF radiant heater with the radiant heater is made of a conductive non-oxide ceramic or molybdenum disilicide, as taught by Gordeev, in order to provide good temperature properties and oxidation protection from further oxidation [refer to Gordeev Col 5 line 50-53 cited: “…disilicides like molybdenum disilicide are known to have good high temperature properties especially in air where initial oxidation forms a silica layer protecting from further oxidation. …”].
	
	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over FORNOFF et al (US2017/0176103A1), in view of Hochstrasser et al (US4301320) and further in view of Takahashi et al (US6008482).
	Regarding claim 7, the modification of FORNOFF, Hochstrasser and Takahashi discloses substantially all features set forth in claim 6, FORNOFF  or Hochstrasser does not disclose the induction furnace comprises a cooling control of the cooling system, wherein a temperature sensor is disposed within the furnace chamber, which acquires an internal temperature of the furnace chamber, wherein the cooling control controls the fan and the pump, so that a temperature of the induction coil and thus the internal temperature within the furnace chamber is regulated.
	Takahashi further discloses a cooling control (control mean #52, fig.14) of the cooling system (refer to Takahashi fig.14), wherein a temperature sensor (temperature sensor #63, fig.14) is disposed within the furnace chamber (out flow port #56, fig.14), which acquires an internal temperature of the furnace chamber (out flow port #56, fig.14), wherein the cooling control controls the fan (fan #51 and fan drive #60, fig.14) and the pump (pump #50 and pump drive #58, fig.14), so that a temperature of the induction coil (exciting coil #17, fig.14) and thus the internal temperature within the furnace chamber (out flow port #56, fig.14) is regulated.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified FORNOFF furnace with the induction 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761